Citation Nr: 9935756	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
July 1946 and April 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock, 
Arkansas, that denied the veteran's claim for entitlement to 
service connection for arthritis and PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed as suffering from 
arthritis.  However, medical evidence etiologically linking 
this condition with his military service or any incidents 
therein has not been presented.

3.  The veteran has not been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
arthritis is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for PTSD 
is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); Edenfield 
v. Brown, 8 Vet. App. 284 (1995) (en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis

Following the veteran's discharge from the US Army in January 
1946, he applied for VA compensation benefits for arthritis.  
An examination was conducted but arthritis was not found; his 
application for benefits was then denied.  VA Adjudication 
Form 564, Rating Sheet, July 19, 1946.  The claims folder 
does not show that the veteran was ever notified by the RO of 
the 1946 decision.  Hence, the decision did not become final.

In January 1998, the RO received an application from the 
veteran requesting that he receive VA benefits for arthritis.  
The RO treated the petition as a request to reopen the 
original claim based on new and material evidence.  The RO 
reviewed the veteran's VA medical records and the statements 
he submitted in supported his claim, and then it concluded 
that new and material evidence had not been submitted 
sufficient to reopen his claim.  The veteran was notified of 
the decision and he appealed to the Board for review.

Upon reviewing the claims folder, it is the conclusion of the 
Board that this case should not be classified as a new and 
material case, but instead as a simple service connection 
claim.  To have a new and material claim, there must first be 
a previously denied final decision.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1999).  Once there is a final decision, then a 
determination can be made as to whether new and material 
evidence has been submitted sufficient to reopen the final 
decision.  See also 38 C.F.R. § 3.156(a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In this instance, 
since the veteran was never notified of the RO's decision in 
1946, that decision never became final.  Since it was never 
final, his claim for entitlement to service connection 
remained open to the present day.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1999).  Yet, 
it is the responsibility of the person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Generally, a 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to 
be well grounded, a claim for service connection must be 
accompanied by supporting evidence that the particular 
disease, injury, or disability was incurred in or aggravated 
by active service; mere allegations are insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. 
App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The Board acknowledges that the veteran now suffers from 
arthritis.  While there are various VA outpatient records 
showing degenerative joint disease/arthritis and the 
treatment therefor, none of these records etiologically link 
the veteran's current physical condition with his military 
service.  Thus, there remains a lack of medical evidence 
showing that the veteran currently has a ratable physical 
condition that is related to his military service or any 
incident therein.  

The Board adds that the veteran's contentions that he has a 
physical condition (arthritis) that began while he was in 
service or is related to a condition from which he suffered 
from while in service or that it is the result of his 
military service are unsubstantiated assertions.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Mere contentions of the 
veteran, no matter how well-meaning or sincere, without 
supporting medical evidence do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  

That is, the veteran's contentions are merely unsubstantiated 
assertions.  Independent medical evidence or excerpts from 
recognized treatises corroborating his contention that his 
current condition is related to service, or began therein, 
has not been submitted.  The veteran has relied upon his own 
opinion as to medical matters.  Because the determinative 
issue in this matter involves medical etiology and the 
diagnosis of a condition, the veteran's lay testimony is not, 
in and of itself, sufficient to establish the relationship 
between the veteran's military service (or any incidents 
therein) and any condition from which he may, or may not, now 
suffer.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
such statements will not be sufficient to well-ground the 
claim.  Because there is no medical proof showing that the 
veteran's arthritis is related to his military service or any 
incidents therein, the claim of entitlement to service 
connection for arthritis is not well-grounded, and it is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) (en 
banc).  

II.  PTSD

The veteran, through his former representative, has submitted 
a claim for entitlement to service connection for PTSD.  He 
claims that during World War II, he participated in "combat 
duties" and saw other soldiers being killed while performing 
those duties.  He asks that he receive VA compensation 
benefits for PTSD.

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for PTSD.  

The veteran has claimed that he suffers from PTSD and that 
this condition was caused by his service while assigned to 
the 93rd Infantry Division in the Pacific Ocean during World 
War II.  Yet, a review of the claims folder does not 
corroborate the veteran's contentions.  The veteran has not 
provided locations, events, dates, names, and other items 
that could confirm the presence of war-time stressors.  He 
has not received any type of valourous awards for combat with 
the enemy.  Moreover, he does not have a diagnosis of PTSD.  
In other words, the only support for the veteran's claim are 
his uncorroborated statements.  

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Given the 
lack of clinical evidence that the veteran now suffers from 
PTSD, the Board finds that the veteran has not presented a 
well-grounded claim in accordance with Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Rabideau stands for the principle 
that in order for service connection to be granted a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.  In this instance, there are only 
his statements in support of his claim.  The record does not 
confirm the presence of PTSD.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, the claim fails and service 
connection for this condition is denied.


ORDER

1.  Entitlement to service connection for arthritis is 
denied.

2.  Entitlement to service connection for PTSD is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

